Macfarlane, J.
This is an action for damages for personal injuries suffered by plaintiff on account of the alleged negligence of defendant. The answer is a general denial and contributory negligence.
The action was brought in the June term of the St. Louis circuit court, 1893. On the thirtieth of October, 1893, the appellant filed his application for change of venue in proper form upon the ground “that'the defendant has an undue influence over the inhabitants of said city of St. Louis, and an undue influence over the inhabitants of St. Louis county, and that he has just cause to believe that he can not have a fair trial, either in said city of St. Louis or said St. Louis county, on account of the causes alleged."
Respondent, on the thirty-first of October, 1893, filed a counter-affidavit, which was sworn to by respondent’s counsel, in which it states “that the defendant does not operate its railroad, and has no property in the county of St. Louis, nor do any of its officers *317reside therein, nor have they ever resided therein, nor has the defendant any interests in said county; and affiant further says that the defendant has not now, and never has had, an undue influence over the inhabitants of said county; and affiant for the defendant says that said county of St. Louis is the most convenient to said defendant for the trial of said cause, and any other county in said adjoining circuit of the city of St. Louis will be very inconvenient to said defendant.”
The circuit court of the city of St. Louis ordered a change of venue to St. Louis county and plaintiff excepted and filed its bill of exceptions in said court. The case was tried in the St. Louis county circuit court and resulted in a verdict and judgment for defendant and plaintiff appealed.
The sole error assigned is the ruling of the court in awarding a change of venue to St. Louis county.
I. Defendant makes the point here that the appearance of plaintiff in the circuit court of St. Louis county was a waiver of all irregularities in granting the change of venue. It is said, the court having jurisdiction of the subject-matter, the/ appearance of all the parties gave it jurisdiction to hear and determine the cause. But we are not now dealing with the question of jurisdiction but with that of error in the proceeding by which the change of venue was made. Plaintiff objected, in the St. Louis circuit court, to the order sending the case to St. Louis county, on the ground that the same cause existed there as existed in the city of St. Louis. • To the ruling of the court he saved his exception, at the time, by bill filed in said court. In our opinion the course adopted was the proper one to pursue in order to save the point for review in this court. Squires v. Chillicothe, 89 Mo. 226; Keen v. Schnedler, 92 Mo. 525; Stearns v. Railroad, 94 Mo. 321.
*318II. A party is entitled to a change of venue from the county, in which the suit is pending for certain specified causes, the fourth of which is, ‘‘that the opposite party has an undue influence over the inhabitants of the county.” R. S. 1889, sec. 2258. If the application is found sufficient, a change of venue “shall be awarded to some county in the same or adjoining circuit where the cause or causes complained of do not exist, as convenient as may be to the opposite party.” R. S. 1889, sec. 2262.
The sections are peremptory, and if the petition is sufficient in form and substance, as it is in this case, the change of venue must be awarded. The application, duty verified, furnishes evidence which is conclusive upon the court as to the existence of the causes in that county. Dowling v. Allen & Co., 88 Mo. 300; Mix v. Kepner, 81 Mo. 96; Railroad v. Fowler, 113 Mo. 469.
III. But the statute nowhere requires the party .applying for a change of venue to state the existence or non-existence of causes in other counties than the one in which the action is pending. The court is required to send the case to some other county where the cause does not exist. Of the fact of the non-existence of the cause the judge must satisfy himself. To that fact the affidavit of the applicant is not conclusive. State ex rel. v. Wofford, 119 Mo. 408.
The court in this case received the affidavit of the attorney of defendant as evidence that the cause, upon which the change of venue was asked, did not exist in the county of St. Louis.
Upon consideration of the evidence thus before it the court concluded, as a fact, that the cause did not exist in that county. The finding is supported by the evidence and is conclusive upon us. The judgment is therefore affirmed.
Barclay, 0. J., Robinson and Brace, JJ., concur.